HOOD, Judge.
This is an action instituted by Audubon Insurance Company against Maxiel Bertrand and John D. Bertrand arising out of a motor vehicle collision which occurred in Jefferson Davis Parish on February 25, 1958. Plaintiff, as the collision insurer of Warren Hoffpauir, paid the sum of $1,523.-94 to the insured, representing the major portion of the damages to the Hoffpauir automobile. Plaintiff thereupon obtained a conventional subrogation from the insured and instituted this suit as subrogee. Judgment was rendered by the trial court in favor of plaintiff and from this judgment defendants have appealed.
This is a companion suit and was consolidated for trial with the cases of Warren Hoffpauir et al. v. Southern Farm Bureau Casualty Insurance Company et al., La.App., 124 So.2d 409, and Bertrand et al. v. Audubon Insurance Company et al., La.App., 124 So.2d 415.
For the reasons which we assigned in the case of Warren Hoffpauir, et al v. Southern Farm Bureau Casualty Insurance Company, et al., supra, we conclude that the collision which forms the basis for this suit occurred solely because of the negligence of John D. Bertrand, and that Warren Hoffpauir, plaintiff’s insured, was free from any negligence which contributed to the accident. Under those circumstances, plaintiff, as a subrogee of Warren Hoffpauir, is entitled to recover the loss which it sustained as a result of the accident and which was assigned to it under the conventional subro-gation.
A stipulation was entered into by counsel to the effect that the total damages to the Hoffpauir vehicle amounted to $1,573.94. The insured paid $50 of this amount and plaintiff, as the insurer, paid the remaining portion of the damages to the automobile. The trial judge correctly rendered judgment in favor of plaintiff for the sum of $1,523.94.
For the reasons herein assigned, the judgment of the trial court is affirmed at appellants’ costs.
Affirmed.